Case 4:21-cv-00489 Document 1-1 Filed on 02/12/21 in TXSD Page 1 of 6




                       EXHIBIT A
  Case 4:21-cv-00489 Document 1-1 Filed on 02/12/21 in TXSD Page 2 of 6

                                                                                                   Service of Process
                                                                                                   Transmittal
                                                                                                   01/13/2021
                                                                                                   CT Log Number 538883798
TO:         Monte H. Baier, Senior Vice President & General Counsel
            Panda Restaurant Group, Inc.
            1120 N TOWN CENTER DR STE 150
            LAS VEGAS, NV 89144-6303

RE:         Process Served in Texas

FOR:        Panda Express, Inc. (Domestic State: CA)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                 JUAN CERVANTES, PLTF. vs. PANDA EXPRESS, INC. AND PANDA RESTAURANT GROUP,
                                                 INC., DFTS.
DOCUMENT(S) SERVED:                              -
COURT/AGENCY:                                    None Specified
                                                 Case # 202075888
NATURE OF ACTION:                                Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                        By Process Server on 01/13/2021 at 15:16
JURISDICTION SERVED :                            Texas
APPEARANCE OR ANSWER DUE:                        None Specified
ATTORNEY(S) / SENDER(S):                         None Specified
ACTION ITEMS:                                    CT has retained the current log, Retain Date: 01/14/2021, Expected Purge Date:
                                                 01/19/2021

                                                 Image SOP

                                                 Email Notification, Monte H. Baier Monte.Baier@PandaRG.com

                                                 Email Notification, Melinda Yee-Dong Melinda.Yee-Dong@pandarg.com

                                                 Email Notification, James Hedges james.hedges@pandarg.com

                                                 Email Notification, Julia Duong julia.duong@pandarg.com

REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                 1999 Bryan Street
                                                 Suite 900
                                                 Dallas, TX 75201
                                                 866-331-2303
                                                 CentralTeam1@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                   Page 1 of 2 / AS
  Case 4:21-cv-00489 Document 1-1 Filed on 02/12/21 in TXSD Page 3 of 6

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    01/13/2021
                                                                                                    CT Log Number 538883798
TO:         Monte H. Baier, Senior Vice President & General Counsel
            Panda Restaurant Group, Inc.
            1120 N TOWN CENTER DR STE 150
            LAS VEGAS, NV 89144-6303

RE:         Process Served in Texas

FOR:        Panda Express, Inc. (Domestic State: CA)




advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / AS
                Case 4:21-cv-00489 Document 1-1 Filed on 02/12/21 in TXSD Page 4 of 6


                                                                 (/Wolters
                                                                  1        Kluwer

                               PROCESS SERVER DELIVERY DETAILS




Date:                            Wed, Jan 13, 2021

Server Name:                     Drop Service




Entity Served                    PANDA EXPRESS, INC.

Agent Name                       CT CORPORATION SYSTEM

Case Number                      202075888

J urisdiction                    TX




                                                                1
              Case 4:21-cv-00489 Document 1-1 Filed on 02/12/21 in TXSD Page 5 of 6

                                                 CAUSE NO. 202075888
copy or rt.r.Aomo   movropo Etv pr. T

                                                      RECEIPT NO:904384 TRACKING NO:73816146
                                                        EML
Plaintiff:                                                             In The 165th
CERVANTES,JUAN                                                         Judicial District Court of
vs.                                                                    Harris County, Texas
Defendant:                                                             201 CAROLINE
PANDA EXPRESS INC                                                      Houston, Texas
                                                CITATION CORPORATE
THE STATE OF TEXAS
County of Harris

To:   PANDA EXPRESS INC(A FOREIGN FOR-PROFIT CORPORATION)MAY BE SERVED BY SERVING
ITS REGISTERED AGENT C T CORPORATION SYSTEM
1999 BRYAN sT su 1TE 900, DALLAS TX 75201

        Attached is a copy of: PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

This instrument was filed on November 24,2020 in the above cited cause number and court. The instrument attached
describes the claim against you.

         YOU HAVE BEEN SUED. You may employ an attorney. It you or your Attorney do not file a written answer with
the District ,Clerk who issued this citation by 10700 a m_ on the Monday next following the expiration date of 20 days after
you were served this citation and petition, a default judgment may bc taken against you.

        This citation was issued on December 1, 2020, under my hand and seal of said court.



Issued at the request of:                                                        Marilyn Burgess, District Clerk
 MORIARTY, WADE D                                                                Harris County, Texas
 2122 E GOVERNORS CIRCLE                    f0                                   201 CAROLINE Houston Texas 77002
 HOUSTON,TX 77092                           .1-                                 (PO Box 4651, Houston, Texas 77210)
(713)807-7800                                 c4. •
 Bar Number:00789503
                                                                                 Generated By:CAROLINA SALGADO
              Case 4:21-cv-00489 Document 1-1 Filed on 02/12/21 in TXSD Page 6 of 6



                                                                              Tracking Numher 73816146
EML



                                                   CAUSE NUMBER: 202075888


PLAINTIFF: CERVANTES,JUAN                                                             In the 165th
      vs.                                                                              Judicial District Court of
DEFENDANT:PANDA EXPRESS INC                                                            Harris County, Texas




                                       OFFICER - AUTHORIZED PERSON RETURN

Came to hand at           o'clock_. M.on the                     day of                                  ,20_       . Executed at

(Address)
in

                          County at o'clock        . M. On the            day of                                    ,20         ,by

Delivering to                                                            defendant, in person, a true copy of this Citation
together with the accompanying             copy (ies) of the oAttachment». Petition attached thereto and I endorsed on said
copy of the Citation the date of delivery.

To certify which I affix my hand officially this                    day of                                                20.

Fees $

                                                                             By
                Affiant                                                                                  Deputy

On this day,                                                           , known to me to be the person whose signature
appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation was
executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME,On this                            day of                                               ,20_.



                                                                              Notary Public
